Name: Council Regulation (EEC) No 3569/90 of 4 December 1990 laying down amendments for the purpose of implementing in Germany Regulation (EEC) No 3044/89 on the organization of a labour force sample survey in the spring of 1990 and 1991
 Type: Regulation
 Subject Matter: labour market;  economic analysis;  Europe
 Date Published: nan

 17 . 12 . 90 Official Journal of the European Communities No L 353 / 7 COUNCIL REGULATION (EEC) No 3569/90 of 4 December 1990 laying down amendments for the purpose of implementing in Germany Regulation (EEC) No 3044/ 89 on the organization of a labour force sample survey in the spring of 1990 and 1991 THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 3044/ 89 is replaced by the following: Having regard to the Treaty establishing 1 the European Economic Community , and in particular Article 213 thereof, Having regard to the draft from the Commission 0 ), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas the Council has adopted Regulation (EEC) No 3044/ 89 relating to the organization of a labour force sample survey in the spring of 1990 and 1991 (4 ); Whereas , from the date of German unification onwards , Community law will be applicable to the territory of the former German Democratic Republic; Whereas , for the spring of 1991 , the sample of households for the labour force sample survey in Germany should be extended, 'Article 3 In the spring of 1991 , the sample shall comprise between 120 000 and 130 000 households in Germany, between 60 000 and 100 000 in France , Italy , the United Kingdom and Spain, between 30 000 and 50 000 in Belgium, the Netherlands, Ireland , Greece and Portugal , between 15 000 and 30 000 in Denmark and approximately 10 000 in Luxembourg.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1990 . For the Council The President G. DE MICHELIS (*) OJ No C 248 , 2 . 10 . 1990 , p. 8 , as amended on 25 October 1990 . (2) Opinion delivered on 21 November 1990 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 20 November 1990 (not yet published in the Official Journal). (4) OJ No L 292 , 11 . 10 . 1989 , p. 2 .